AO 245B (CASDRev.          02/18) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                                    18 DEC 7 PM 3: 02
                                                                                                                            -




                UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CA,SE.
                                                                                                                                        1987)

                                                                                                                                  �
                                                                                (For Offenses Committed On or· After Noveni.bertl,
                                     v.
             GUSTAVO RAMIREZ-MONTERO (1)
                                                                                    Case Number:         3:18-CR-01906cMMA

                                                                                Russell Sheridan Babcock
                                                                                Defendant's Attorney
REGISTRATION NO.                     68205298

D -
THE DEFENDANT:
IZl    pleaded guilty to count(s)                One of the Information.
       was found guilty on count(s)
D      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


       Title and Section I Nature of Offense                                                                   Count
       8:1324(A)(l)(A)(li), (V)(li), (A)(l)(B)(I) -Transportation Of Certain Aliens For Financial Gain and     1
       Aiding and Abetting




       The defendant is sentenced as provided in pages 2 through                            2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D      The defendant has been found not guilty on count( s)

 IZl    Count( s)       Remaining counts                                                dismissed on the motion of the United States.


 1ZJ     Assessment: $100.00 waived



        JVTA Assessment*: $5000 .00 waived
 IZl     The Court finds the defendant indigent.
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 lg]     No fine                    D     Forfeiture pursuant to order filed                                                    , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                                  HON. MICHAEL M. ANELLO
                                                                                  UNITED STATES DISTRICT JUDGE




                                                                                                                            3:18-CR-01906-MMA
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case


DEFENDANT:                GUSTAVO RAMIREZ-MONTERO            (I)                                  Judgment - Page 2 of2
CASE NUMBER:              3:18-CR-01906-MMA


                                                  IMPRISONMENT
 The defendant is hereby committed to tbe custody oftbe United States Bureau of Prisons to be imprisoned for a term of:
 Thirteen (13) months and One (I) day




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b)        .




 lZl   The court makes the following recommendations to the Bureau of Prisons:
            1.    Incarceration in the Western Region to facilitate family visitation.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D     at

        D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on



  at   ������
                                            , with a certified copy of this judgment.




                                                                   UNITED STATES MARSHAL




                                       By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:18-CR-01906-MMA
